                             Case 3:20-cv-02190-RS Document 24 Filed 09/21/20 Page 1 of 2




                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      GREG L. JOHNSON, SB# 132397
                    2   E-Mail: Greg.Johnson@lewisbrisbois.com
                      TIMOTHY J. NALLY, SB# 288728
                    3   E-Mail: Timothy.Nally@lewisbrisbois.com
                      2020 West El Camino Avenue, Suite 700
                    4 Sacramento, California 95833
                      Telephone: 916.564.5400
                    5 Facsimile: 916.564.5444

                    6 Attorneys for Defendants OXFORD HEALTH
                      INSURANCE and UNITED BEHAVIORAL
                    7 HEALTH

                    8
                                                         UNITED STATES DISTRICT COURT
                    9
                                        NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
                   10

                   11
                      DAVID BAIN, DAYNA BAIN and ALAINA                   CASE NO. 3:20-cv-02190-RS
                   12 BAIN, individuals,
                                                                          STIPULATION AND ORDER
                   13                      Plaintiffs,                    CONTINUING HEARING ON ORDER
                                                                          TO SHOW CAUSE
                   14             vs.

                   15 OXFORD HEALTH INSURANCE, and
                      UNITED BEHAVIORAL HEALTH, in their
                   16 capacities as insurers, administrators, and
                      fiduciaries of the Sagent Advisors Inc. Group
                   17 Health Plan, an ERISA-regulated welfare plan,

                   18                      Defendants.

                   19

                   20            WHEREAS, on March 31, 2020, Plaintiffs David Bain, Dayna Bain, and Alayna Bain
                   21 (collectively, “Plaintiffs”) initiated this action by filing a Complaint for Benefits under Employee

                   22 Retirement Income Security Act of 1974 (“the Complaint”);

                   23            WHEREAS, Defendant Oxford Health Insurance (“Oxford”) was served with the
                   24 Complaint and summons on April 13, 2020, and Defendant United Behavioral Health (“UBH”)

                   25 was served with the Complaint and Summons on April 7, 2020;

                   26            WHEREAS, the parties have entered into a written confidential settlement agreement that
                   27 provides for the dismissal of this action upon the occurrence of certain conditions precedent;

                   28
LEWIS                            WHEREAS, per Docket Entry No. 22, the Court issued a standby order of dismissal and
BRISBOIS
BISGAARD                4829-4974-5612.1                                               Case No. 3:20-cv-02190-RS
& SMITH LLP
ATTORNEYS AT LAW             STIPULATION AND ORDER CONTINUING HEARING ON ORDER TO SHOW CAUSE
                             Case 3:20-cv-02190-RS Document 24 Filed 09/21/20 Page 2 of 2




                    1 scheduled an order to show cause hearing for September 24, 2020;

                    2            WHEREAS, as of the date of this Stipulation, the conditions precedent to the filing of a

                    3 request for dismissal have not been completed but the Parties expect to occur within two weeks

                    4 from the date of this stipulation;

                    5            THEREFORE, Plaintiffs and Defendants stipulate that the hearing on the Order to Show

                    6 Cause, set by the Court to take place on September 24, 2020 (see Dkt. 22), should be continued

                    7 two weeks to October 8, 2020, to allow for the performance of the conditions precedent.

                    8

                    9 DATED: September 21, 2020                   CREITZ & SEREBIN LLP

                   10

                   11
                                                                  By:          /s/ Joseph A. Creitz
                   12                                                   Joseph A. Creitz
                                                                        Attorneys for Plaintiffs DAVID BAIN, DAYNA
                   13                                                   BAIN and ALAINA BAIN
                   14

                   15
                        DATED: September 21, 2020                 LEWIS BRISBOIS BISGAARD & SMITH            LLP
                   16

                   17

                   18                                             By:          /s/ Timothy J. Nally
                                                                        Timothy J. Nally
                   19                                                   Attorneys for Defendants OXFORD HEALTH
                                                                        INSURANCE and UNITED BEHAVIORAL
                   20                                                   HEALTH
                   21

                   22            It is hereby ORDERED that the Order to Show Cause hearing scheduled for September
                                                        October 8, 2020 at 1:30 pm
                   23 24, 2020, is hereby continued to ___________________________.

                   24

                   25

                   26                                        _________________________________________

                   27                                        JUDGE RICHARD SEEBORG

                   28
LEWIS
BRISBOIS
BISGAARD                4829-4974-5612.1                         2                     Case No. 3:20-cv-02190-RS
& SMITH LLP
ATTORNEYS AT LAW             STIPULATION AND ORDER CONTINUING HEARING ON ORDER TO SHOW CAUSE
